07/27/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA.
                                                                                         Case Number: PR 06-0422


                                         PR 06-0422
                                                                                   JUL 2 7 2021
                                                                                 Bowen Greenwood
 IN RE PETITION OF ABRA BELKE                                         O R D ECD2ri<   of Suprerne Cowl
                                                                               ix- state of Mr-mtana




       Abra Belke has petitioned for the Court to either "temporarily waive the three-year
time period to transfer her Uniform Bar Examination (UBE) passing score" or grant
temporary admission pending her taking the Montana Bar Examination in February 2022.
She also requests that the Court waive the three-year test requirement for the Multistate
Professional Responsibility Examination(MPRE).1
       Belke sat for and passed the UBE as part of the Washington Bar Exam in 2017.
Admission by transfer of a passing UBE score requires that the applicant have achieved
the required scaled score "within the three years preceding the date of the application."
Rule IV.A.2., Rules for Admission to the Bar of Montana. Belke passed the UBE in 2017,
over three years ago. We have denied previous requests for this waiver ofthis Rule because
such a practice by the Court would quickly eviscerate the three-year rule. See In re Petition
ofKathleen L. Smithgall, Order, May 25, 2021.
       We have granted temporary or provisional admission to qualified applicants
pending their sitting for the bar exam. As we explained in Petition ofGosch,"Nernporary
admission until sitting for the bar exam may be appropriate in circumstances where a
candidate does not qualify for admission on motion or for transfer of a UBE score."
Petition ofGosch,07-0303, March 7, 2016. As Belke notes, we recently granted temporary
admission to an applicant, pending sitting for the bar exam, who did not qualify under the
Rules for admission either by score transfer or upon rnotion. Petition of Kathleen L.
Smithgall, Order, June 15, 2021. Belke has established good cause for temporary
admission until taking the bar exam in February 2022.


I The petition is submitted by Oliver H. Goe and Abbie J. Nordhagen Cziok, Browning, Kaleczyc,
Berry & Hoven,P.C. Abra Belke has signed the affidavit attached to the petition.
       Belke also requests waiver of the three-year test requirement for the Multistate
Professional Responsibility Examination(MPRE). By rule, applicants for admission upon
examination must provide evidence of the requisite score on an MPRE taken within three
years of sitting for the Montana bar exam. Rule VII.A.3, Rules of Admission. According
to the petition, Belke passed the MPRE in 2017, has since practiced law in Washington and
has not been "the subject of any written complaints pending before a disciplinary agency."
Belke has established good cause for waiver. Therefore,
       IT IS ORDERED that the request for waiver of the three-year test requirement for
submission of a prior MPRE score in conjunction with Petitioner's adrnission by
examination is GRANTED.
       IT IS FURTHER ORDERED that the request for temporary admission to the State
Bar of Montana pending Petitioner's sitting for the bar exam in February 2022 is
GRANTED. The Clerk of this Court will administer the usual oath and issue a temporary
certificate granting Petitioner perrnission to practice law. This admission expires upon the
issuance of Petitioner's score for the February 2022 administration of the bar exam.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this    z---T day of July, 2021.


                                                          4iefJustice

                                            2
Justic#